             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION


DALE W. MALESH,

                  Petitioner,
            v.                             Case No. 16-11754
                                           Hon. Terrence G. Berg
TONY TRIERWEILER,

                  Respondent.

OPINION AND ORDER DENYING (1) THE PETITION FOR
  WRIT OF HABEAS CORPUS; (2) A CERTIFICATE OF
    APPEALABILITY; AND (3) LEAVE TO APPEAL
              IN FORMA PAUPERIS
  Dale W. Malesh, (“petitioner”), confined at the Bellamy Creek

Correctional Facility in Ionia, Michigan, seeks the issuance of a

writ of habeas corpus under 28 U.S.C. § 2254. In his application,
Petitioner challenges his convictions for fourteen counts of third-

degree criminal sexual conduct.     Petitioner raises six claims for

relief, all concerning his sentence. Respondent has filed an answer

in opposition arguing that Petitioner’s claims raise only state law

issues and are, therefore, not cognizable on habeas corpus review.

For the reasons set forth below, the application for a writ of habeas

corpus is DENIED WITH PREJUDICE.
                        I.    Background

  Petitioner’s convictions stem from his sexual relationship with

S.V., who was a student at the high school where Petitioner, a

retired police officer, worked as a security guard. The two began a

sexual relationship after S.V. turned 16 years of age. Petitioner was

charged with fourteen counts of third-degree criminal sexual

conduct. On October 8, 2013, Petitioner pleaded no contest to each

of the fourteen charges. The plea was made pursuant to a Cobbs’

evaluation providing that Petitioner would be sentenced to the

bottom of the guidelines range. See People v. Cobbs, 443 Mich. 276,
505 N.W.2d 208 (1993) (permitting a defendant to enter a guilty

plea in reliance on the trial court’s initial evaluation as to the

appropriate sentence, subject to the defendant’s right to withdraw
his plea if the sentence actually imposed exceeds the preliminary

evaluation). On November 15, 2013, Petitioner was sentenced to 57

to 180 months’ imprisonment for each conviction, to be served

concurrently.

  Petitioner filed an application for leave to appeal in the Michigan

Court of Appeals, raising six sentencing-related claims.         The

Michigan Court of Appeals denied leave to appeal “for lack of merit

in the grounds presented.” See 10/17/14 Order, People v. Malesh,

No. 322994, Dkt. 13-13. The Michigan Supreme Court also denied

leave to appeal. People v. Malesh, 866 N.W.2d 444 (Mich. 2015).

                                 2
  Petitioner then filed the pending habeas petition. He raises

these claims:
     I.     Petitioner was deprived of his state and federal
     constitutional right to effective assistance of counsel
     when the trial court erred when it held that facts
     (allegedly contained in police reports), which were never
     incorporated into the record through a court proceeding
     or included in the presentence report, and alleged facts
     purportedly contained only in the prosecutor’s notes
     were record evidence, such that they could be used to
     support scoring decisions.

     II. Petitioner was deprived of his state and federal
     constitutional rights … where OV 4 was improperly
     scored because [the victim] testified that her
     psychological injuries did not occur during the
     sentencing offense.

     III. Petitioner was deprived of his state and federal
     constitutional rights … because OV 10 should have been
     scored at zero points rather than 15 points.

     IV. Petitioner was deprived of his state and federal
     constitutional right where OV 12 was misscored where
     there is no record evidence that Mr. Malesh and [the
     victim] had sex within 24 hours of the sentencing
     offenses.

     V.    Petitioner was deprived of his state and federal
     constitutional rights where … OV 13 was misscored at
     25 points.

     VI. Petitioner was deprived of his state and federal
     constitutional rights where the errors in this case
     erroneously inflated Mr. Malesh’s total offense variable
     score by 125 points. He is entitled to resentencing.

                                 3
Dkt. 1.
III. Standard of Review

  Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-
132, 110 Stat. 1214, imposes the following standard of review for

habeas cases:
           An application for a writ of habeas corpus on
     behalf of a person in custody pursuant to the judgment
     of a State court shall not be granted with respect to any
     claim that was adjudicated on the merits in State court
     proceedings unless the adjudication of the claim —

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.
  A decision of a state court is “contrary to” clearly established
federal law if the state court arrives at a conclusion opposite to that

reached by the Supreme Court on a question of law, or if the state

court decides a case differently than the Supreme Court has on a

set of materially indistinguishable facts. Williams v. Taylor, 529

U.S. 362, 405–06 (2000). An “unreasonable application” occurs

when “a state-court decision unreasonably applies the law of [the

Supreme Court] to the facts of a prisoner’s case.” Id. at 409. A

federal habeas court may not “issue the writ simply because that

                                  4
court concludes in its independent judgment that the relevant

state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 411.

  The Supreme Court has explained that a “federal court’s

collateral review of a state-court decision must be consistent with

the respect due state courts in our federal system.” Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003). Thus, the AEDPA “imposes a

highly deferential standard for evaluating state-court rulings, and

demands that state-court decisions be given the benefit of the

doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010). A “state court’s
determination that a claim lacks merit precludes federal habeas

relief so long as fairminded jurists could disagree on the correctness

of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101
(2011).

  The Supreme Court has emphasized “that even a strong case for

relief does not mean the state court’s contrary conclusion was

unreasonable.” Id. at 102. Furthermore, pursuant to section

2254(d), “a habeas court must determine what arguments or

theories supported or . . . could have supported, the state court’s
decision; and then it must ask whether it is possible fairminded

jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision” of the Supreme
Court. Id. Habeas relief is not appropriate unless each ground that

                                  5
supported the state-court’s decision is examined and found to be

unreasonable under the AEDPA. See Wetzel v. Lambert, 565 U.S.

520, 525 (2012). “If this standard is difficult to meet, that is because

it was meant to be.” Harrington, 562 U.S. at 102. Although 28

U.S.C. § 2254(d), as amended by the AEDPA, does not completely

bar federal courts from re-litigating claims that have previously

been rejected in the state courts, it preserves the authority for a

federal court to grant habeas relief only “in cases where there is no

possibility fairminded jurists could disagree that the state court’s

decision conflicts with” the Supreme Court’s precedents. Id. Indeed,
section 2254(d) “reflects the view that habeas corpus is a guard

against extreme malfunctions in the state criminal justice systems,

not a substitute for ordinary error correction through appeal.” Id.
at 102–03. A “readiness to attribute error [to a state court] is

inconsistent with the presumption that state courts know and

follow the law.”    Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

Therefore, in order to obtain habeas relief in federal court, a state

prisoner is required to show that the state-court’s rejection of his

claim “was so lacking in justification that there was an error well
understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington, 562 U.S. at

103. A state court’s factual determinations are presumed correct on
federal habeas review. See 28 U.S.C. § 2254(e)(1). A habeas

                                   6
petitioner may rebut this presumption of correctness only with

clear and convincing evidence. Id. Moreover, for claims that were

adjudicated on the merits in state court, habeas review is “limited

to the record that was before the state court.” Cullen v. Pinholster,

563 U.S. 170, 181 (2011).

IV.   Discussion

      A.   Sentencing Claims

  Petitioner raises six claims for habeas corpus relief. All six

claims concern his sentence. A portion of the first habeas claim

raises an ineffective assistance of counsel claim and will be
addressed below.

  Petitioner claims that the trial court improperly relied on certain

facts contained in police reports and the prosecutor’s notes, which
were never placed in the record, when scoring the offense variables

for the sentencing guidelines. Petitioner argues that this violated

his rights under state law and his federal constitutional right to be

sentenced on the basis of accurate information. The bulk of

Petitioner’s arguments in support of these claims rests on alleged

violations of state law. “[A] federal court may issue the writ to a
state prisoner ‘only on the ground that he is in custody in violation

of the Constitution or laws or treaties of the United States.’” Wilson

v. Corcoran, 562 U.S. 1, 5 (2010), quoting 28 U.S.C. § 2254(a).
Claims concerning the application of sentencing guidelines are

                                  7
state-law claims that “cannot independently support habeas relief.”

Kissner v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016).

   A claim regarding a state-court sentence may state a cognizable

claim for habeas corpus relief if it rises to the level of a due process

violation. A due process violation arises where a sentence is based

on “misinformation of constitutional magnitude[,]”          Roberts v.

United States, 445 U.S. 552, 556 (1980), or “extensively and

materially false” information, which the defendant had no

opportunity to correct. Townsend v. Burke, 334 U.S. 736 (1948).

“Townsend and its progeny are generally viewed as having
established a due process ‘requirement that a defendant be afforded

the opportunity of rebutting derogatory information demonstrably

relied upon by the sentencing judge, when such information can in
fact be shown to have been materially false.’” Stewart v. Erwin, 503

F.3d 488, 495 (6th Cir. 2007) quoting Collins v. Buchkoe, 493 F.2d

343, 345 (6th Cir. 1974). Petitioner, through counsel, objected to the

scoring of a number of offense variables at the sentencing hearing.

The trial court heard Petitioner’s arguments, found that they were

not persuasive, and concluded that the scores were correct.
Moreover, the Michigan Court of Appeals rejected petitioner's

arguments for lack of merit. While petitioner disputes the trial

court's findings, he has offered nothing to show that they were
materially false. Accordingly, he falls far short of establishing a due

                                   8
process violation under Townsend.

  To the extent that Petitioner also argues that the state court’s

reliance on facts not found by a jury or admitted by him violated

Alleyne v. United States, 570 U.S. 99 (2013), his claim is meritless.

In Alleyne, the Supreme Court held that any fact that increases a

mandatory minimum sentence is an “element” of the offense that

must be submitted to the jury and proven beyond a reasonable

doubt. Id. at 107 (Thomas J., plurality opinion). The Sixth Circuit

Court of Appeals has held that Alleyne did not decide the question

whether judicial factfinding under Michigan’s indeterminate
sentencing scheme violated the Sixth Amendment. See Kittka v.

Franks, 539 F. App’x 668, 673 (6th Cir. 2013). Consequently, the

Sixth Circuit held that the question is not a matter of clearly
established Supreme Court precedent. Id.; see also Saccoccia v.

Farley, 573 F. App’x 483, 485 (6th Cir. 2014) (“But Alleyne held only

that ‘facts that increase a mandatory statutory minimum [are] part

of the substantive offense.’ ... It said nothing about guidelines

sentencing factors....”), quoting Alleyne, 570 U.S. at 113.

  The Michigan Supreme Court’s decision in People v. Lockridge,
870 N.W.2d 502 (Mich. 2015), does not alter this Court’s analysis.

In Lockridge, the Michigan Supreme Court held that, because the

“guidelines require judicial fact-finding beyond facts admitted by
the defendant or found by the jury to score offense variables (OVs)

                                  9
that mandatorily increase the floor of the guidelines minimum

sentence range,” they increase the “mandatory minimum” sentence

under Alleyne. Lockridge, 870 N.W.2d at 506 (emphasis in original).

The Michigan Supreme Court concluded that the mandatory

application    of    Michigan’s        sentencing   guidelines    was

unconstitutional, and the remedy was to make the guidelines

advisory only. Id. at 520–21. This decision, however, does not

constitute “clearly established law” on habeas review. This Court

may only consider “clearly established holdings” of the Supreme

Court, not lower federal courts, in analyzing a claim under § 2254.
Williams v. Taylor, 529 U.S. 362, 412 (2000). In determining

whether federal law is clearly established, the Court may consider

only the decisions of the Supreme Court. Lopez v. Smith, 135 S. Ct.
1, 3 (2014). “[R]elief is available under § 2254(d)(1)'s unreasonable-

application clause if, and only if, it is so obvious that a clearly

established rule applies to a given set of facts that there could be no

‘fairminded disagreement’ on the question.” White, 134 S. Ct. at

1706–07 (2014), quoting Harrington v. Richter, 562 U.S. 86, 103

(2011). Lockridge, therefore, is not clearly established Federal law.
There is no clearly established Federal law holding that Michigan’s

sentencing scheme is unconstitutional. Therefore, the state court’s

decision was not contrary to “clearly established Federal law” and
habeas corpus relief is denied. 28 U.S.C. § 2254(d).

                                  10
      B.    Ineffective Assistance of Counsel Claim

   Petitioner also raises an ineffective assistance of counsel claim.

Other than setting forth a claim that he was denied the effective

assistance of counsel when the trial court relied on facts not found

by a jury or admitted by Petitioner in scoring offense variables,

Petitioner fails to provide any support or argument for this claim.

The Court presumes that he is arguing that counsel was ineffective

in failing to object to the trial court’s reliance on these factors.

   This claim appears to be unexhausted. The Court nevertheless

addresses the merits of this claim because the Court may decide an
unexhausted claim where the unexhausted claim is plainly

meritless, not cognizable on federal habeas review, or doing so is in

the best interests of the parties and judicial economy. Granberry v.
Greer, 481 U.S. 129, 131 (1987).

   The AEDPA “erects a formidable barrier to federal habeas relief

for prisoners whose claims have been adjudicated in state court.”

Burt v. Titlow, 571 U.S. 12, 19 (2013). The standard for obtaining

relief is “‘difficult to meet.’” White, 134 S. Ct. at 1702, quoting

Metrish v. Lancaster, 569 U.S. 351, 357–58 (2013). In the context
of an ineffective assistance of counsel claim under Strickland v.

Washington, 466 U.S. 668 (1984), the standard is “all the more

difficult” because “[t]he standards created by Strickland and §
2254(d) are both highly deferential and when the two apply in

                                   11
tandem, review is doubly so.” Harrington, 562 U.S. at 105 (internal

citations and quotation marks omitted). “[T]he question is not

whether counsel’s actions were reasonable”; but whether “there is

any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.

  An ineffective assistance of counsel claim has two components.

A petitioner must show that counsel’s performance was deficient

and that the deficiency prejudiced the defense. Strickland, 466 U.S.

at 687. To establish deficient representation, a petitioner must

demonstrate that counsel's representation “fell below an objective
standard of reasonableness.” Id. at 688. In order to establish

prejudice, a petitioner must show that, but for the constitutionally

deficient representation, there is a “reasonable probability” that the
outcome of the proceeding would have been different. Id. at 694.

  Defense counsel raised many objections to the scoring of offense

variables during the sentencing proceeding. Petitioner’s appellate

attorney filed a motion to correct invalid sentencing in the trial

court, raising the sentencing-related claims raised in the petition.

The trial court denied the motion, finding no error in the scoring of
offense variables or the information relied upon to score the

guidelines. Additionally, the Michigan Court of Appeals found no

error in the trial court’s consideration of police reports and the
prosecutor’s file in scoring offense variables. Petitioner has failed to

                                  12
show that the state courts’ decisions upholding the propriety of the

sentencing proceedings were in error. Petitioner’s attorney,

therefore, was not ineffective in failing to raise a claim on direct

appeal that the trial court improperly considered material not part

of the record in rendering a sentence.

V.     Conclusion

     For the reasons set forth above, the petition for writ of habeas

corpus is DENIED. The Court will also deny a certificate of

appealability to petitioner. In order to obtain a certificate of

appealability, a prisoner must make a substantial showing of the
denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To

demonstrate this denial, the applicant is required to show that

reasonable jurists could debate whether, or agree that, the petition
should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed

further. Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). When a

district court rejects a habeas petitioner’s constitutional claims on

the merits, the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional
claims to be debatable or wrong. Id. at 484. “The district court must

issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” Rules Governing § 2254 Cases, Rule
11(a), 28 U.S.C. § 2254. For the reasons stated in this opinion, the

                                  13
Court will deny Petitioner a certificate of appealability because he

has failed to make a substantial showing of the denial of a federal

constitutional right. The Court will also deny petitioner leave to

appeal in forma pauperis, because the appeal would be frivolous.

                           VI. ORDER

     Based upon the foregoing, IT IS ORDERED that the Petition

for a Writ of Habeas Corpus is DENIED WITH PREJUDICE.

     IT IS FURTHER ORDERED that a Certificate of

Appealability is DENIED.

     IT IS FURTHER ORDERED that Petitioner will be
DENIED leave to appeal in forma pauperis.



SO ORDERED.


Dated: January 31,        s/Terrence G. Berg
2019                      TERRENCE G. BERG
                          UNITED STATES DISTRICT JUDGE




                                14
                    Certificate of Service
I hereby certify that this Order was electronically filed, and
the parties and/or counsel of record were served on January
31, 2019.
                          s/A. Chubb
                          Case Manager




                                15
